Banke, Judge.
The appellant was indicted for burglary and found guilty of the lesser included offense of attempted burglary. He enumerates as *646error the denial of his demurrer to the indictment, contending that the description of the crime location is deficient. The indictment alleged the premises to be the “building housing Mitchell Appliance, located at 6340 E. Broad Street” in Douglas County, Georgia. It fails to allege that this location is also in Douglasville, as the evidence at trial proved. Held:
Decided December 4, 1981.
Michael R. Hauptman, for appellant.
William A. Foster III, District Attorney, Jeff Richards, Assistant District Attorney, for appellee.
1. Code § 27-701 provides “[EJvery indictment or accusation of the grand jury shall be deemed sufficiently technical and correct, which states the offense in the terms and language of this Code, or so plainly that the nature of the offense charged may be easily understood by the jury. ‘The requisite of a good indictment, as to form, is that the offense with which the defendant is charged be so stated as to give him ample opportunity to prepare his defense.’ [Cits.]” State v. Green, 135 Ga. App. 622 (218 SE2d 456) (1975). The other requirement is that the defendant must be “protected against another prosecution for the same offense.” Berger v. United States, 295 U. S. 78, 82 (55 SC 629, 79 LE 1314) (1935). See Price v. State, 142 Ga. App. 120 (235 SE2d 387) (1977) (reversed on other grounds). Tested against these standards, the description was sufficient, and the demurrer was properly overruled. Compare Askea v. State, 153 Ga. App. 849 (1) (267 SE2d 279) (1980).
2. The appellant also contends that the indictment is defective because it fails to name the victim of the crime. He relies upon Irwin v. State, 117 Ga. 722 (45 SE 59) (1903), which holds that the indictment should refer to the victim’s name, if known, in crimes against the person. Burglary, of course, is a crime against property. Code § 26-1601.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.